In addition to the reasons advanced by Justices ELLIS and BUFORD, the Act here in question does not meet the tests laid down in Anderson v. Board of Public Instruction, 102 Fla. 695,136 So.2d 334; State, ex rel. Buford, v. Shepard, 84 Fla. 206,93 So.2d 667; Jordan v. State, ex rel., 100 Fla. 494, 129 So.2d 747; Stripling v. Thomas, 101 Fla. 1015, 132 So.2d 824; State, exrel., v. O'Quinn, Clerk, 154 So.2d 166, and the Alabama Case of Vaughan v. State, 102 So.2d 222, 212 Ala. 258. It has been said by many courts that "the commonly accepted definition of a general law, as distinguished from a special or local law, is that it is a law that embraces a class of subjects or places, and does not omit any subject or place naturally belonging to such class." 25 R. C. L. 814.
Section 20 of Art. III of our Constitution recognizes the fact that there should not be any local or special laws regarding "summoning and empanelling grand and petit juries," and Section 21 of Art. III says that "In all cases enumerated in the preceding section all laws shall be general and of uniform operation throughout the State." The selection of the persons who shall serve as jurors and the filling of the jury box are so closely related to the summoning and empanelling of juries as to fall within the *Page 575 
same principle. The selection necessarily must be based upon qualifications that shall be the same in every county. It is admitted that there could be no valid or special law which would make it possible to have different qualifications for jurors in the different counties of the State, based upon classification by population, area, or any other similar classification. The selection of the jury list must of course be made from among those citizens of the county who are by general law possessed of the qualifications prescribed by such law. It would seem, therefore, that the method of selection should also be general and not local, in order to fulfill the complete intent of the Constitution. This is indicated by the fact that some fifteen years ago, when the then Governor called a conference of the circuit judges to recommend needed changes in our laws and procedure, they recommended the adoption of a law, similar to the one here in question, providing in substance that the Governor should appoint three Jury Commissioners in each county in the State, such commissioners to hold no other public office, and who should perform the duties with regard to the selection of names and the filling of the jury box which had hitherto been imposed upon the county commissioners. This recommendation of the Judges was embraced in the Governor's message to the Legislature. One of our neighboring States has had such a general law for many years.
By conceding that the present Act would constitute a constitutionally sufficient classification if based upon the need relieving the overburdened county commissioners in the larger counties of the State of a duty which they have not the time to properly perform, the classification on this basis, as made by this Act, would still be defective and arbitrary because the effect of it would be to omit Dade and Hillsborough counties from its operation, as it is a matter *Page 576 
of common knowledge that Duval, Dade and Hillsborough counties, the three largest counties in the State, have populations so nearly the same as to make such omission arbitrary; there being no substantial difference in population. It would overtax our ingenuity to conceive of any good reason why, if a jury commission should be needed, for reasons stated, in Duval County, it would not also be needed in Hillsborough and Dade Counties for the same reasons. If we are to uphold the classification as being conceivably based upon two classes of counties, the larger and the smaller counties of the State, then the inclusion of Duval and the exclusion of Hillsborough and Dade Counties is arbitrary and unreasonable, even on such a basis of classification. The reasoning of Mr. Justice ELLIS in his opinion in this case becomes very cogent at this point.
The Supreme Court of Alabama, which has constitutional provisions in this connection substantially the same as our own, had this to say in Reynolds v. Collier, 204 Ala. 38,85 So.2d 465;
"The effect of all of our decisions, in short, has been that,where there is a substantial difference in population, and the classification is made in good faith, reasonably related to the purpose to be effected and to the difference in population which forms the basis thereof, and not merely arbitrary, it is a general law, although at the time it may be applicable to only one political subdivision of the State; but that if the classification bears no reasonable relation to the difference in population, upon which it rests, in view of the purpose to be effected by such legislation, and clearly shows it was merely fixed arbitrarily, guised as a general law, and in fact, is a local law, it is then in plain violation of the Constitution and cannot be upheld." (Italics supplied.) *Page 577 
The principles of constitutional construction governing this subject, as recognized in this jurisdiction, were admirably stated by Mr. Chief Justice DAVIS in Anderson v. Board of Public Instruction, supra, as follows:
"Undoubtedly, within reasonable limits, the Legislature may classify counties for governmental purposes according to population for the purpose of enactment of general laws and where a proper and reasonable classification is made according to population or otherwise, such Act will nevertheless be regarded as a general law and not as a special or local law, even though the result is an Act whose operation is confined to a single county falling between two specified populations. But in every such case the classification adopted must be reasonable and not arbitrary, State v. Daniel, 87 Fla. 270;99 So.2d 804; Smith v. State, 88 Fla. 151, 101 So.2d 350. The provisions of the Constitution requiring publication of notice of intention to have local or special laws introduced and passed are not to be disregarded or frittered away by upholding Acts which on their face are considered and dealt with and passed by the Legislature as special or local laws although disguised as general Acts and attempted to be justified upon a classification which is obviously unreasonable, unjustified and arbitrary.
"Classification in law, as in other departments of knowledge or practice, is the grouping of things in speculation or practice because they agree with one another or in certain particulars, and differ from other things in those same particulars. Billings v. Illinois, 188 U.S. 97, 23 Sup. Ct. Rep. 272, 47 L.Ed. 400. The State Legislature necessarily has a wide discretion about resorting to classification when establishing regulations for the welfare of those for whom it legislates or in prescribing functions of its political subdivisions for the effective operation of the government, and *Page 578 
the deference due to the judgment of the Legislature, in a matter of statutory classification will be observed when this court cannot say on its judicial knowledge that the Legislature could not have had any such reasonable ground for believing that there were such public considerations as to justify the particular classification and distinction made. Dominion Hotel v. Arizona, 249 U.S. 265, Sup. Ct. Rep. 273, 63 L.Ed. 597.
"But when a classification is made, the question always is whether there is any reasonable ground for it, or whether it is only and simply arbitrary based upon no real distinction and entirely unnatural. Classifications must always rest upon some difference which bears a reasonable and just relation to the Act in respect to which the classification is proposed, and can never be made arbitrarily and without any such basis. Connelly v. Union Sewer Pipe Co., 184 U.S. 540, 22 Sup. Ct. Rep. 431,46 L.Ed. 679; Goldstein v. Maloney, 62 Fla. 198, 57 So.2d 342; State v. A. C. L. R. R. Co., 60 Fla. 465, 54 So.2d 394."
Applying these principles to the statute here under review, it appears that the constitutionality of the Act cannot be upheld as a general law. Neither can it be upheld as a local law (even if local laws on this subject are permissible under Section 20 of Art. III), because no notice of its proposed introduction was published and established as required by Section 21 of Article III of the Constitution.
                          ON REHEARING.